DETAILED ACTION
	This application has been examined. Claims 26,28-29,36, 38-40 are pending. Claims 1-25,27,30-35,37 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.  

Allowable Subject Matter

Claims 26,28-29,36, 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a middlebox device for influencing transport protocol (TP) selection and setup of a connection between a client and a server, the middlebox comprising:
communications interface circuitry configured to communicate with a client device and a server device; and
processing circuitry operatively connected to the communications interface circuitry and configured to:
receive a session setup message comprising:
setup information for at least one candidate TP; and a preference order for setup of the at least one candidate TP; and process the received session setup message to influence subsequent TP selection at the server, wherein to process the received session setup message, the processing circuitry is configured to:
extend the session setup message with information; or remove information from the session setup message; intercept a setup response message comprising the setup information pertaining
exclusively to one selected TP selected for the connection responsive to processing the received session setup message; and wherein the session setup message is accommodated in a Concise Binary Object Representation, CBOR, map comprised in a Substrate Protocol for User Datagrams, SPUD, packet, and wherein the setup information for the at least one candidate TP and the preference order are extensions to the CBOR map
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


configured to  receive a session setup message comprising: setup information for at least one candidate TP; and a preference order for setup of the at least one candidate TP; and process the received session setup message to influence subsequent TP selection at the server,  furthermore wherein to process the received session setup message, the device  is configured to extend the session setup message with information; or remove information from the session setup message; intercept a setup response message comprising the setup information pertaining exclusively to one selected TP selected for the connection responsive to processing the received session setup message; and furthermore wherein the session setup message is accommodated in a Concise Binary Object Representation, CBOR, map comprised in a Substrate Protocol for User Datagrams, SPUD, packet, and wherein the setup information for the at least one candidate TP and the preference order are extensions to the CBOR map.
  Shuvaev Figure 5, Paragraph 58 disclosed wherein intermediary 116 may receive, from client application 112, a first message (e.g., including a device ID identifying a target device and a command to be performed by the target device) via a first transport that is supported by the client application 112 (a client-supported transport). Intermediary 116 may determine (or identify) a second transport supported by the target device (a device-supported transport), for example, based on registration information for the target device stored in a database 118.  Shuvaev Paragraph 99 disclosed wherein a device-specific initial ranking of transports may be received and configured to  receive a session setup message comprising: setup information for at least one candidate TP; and a preference order for setup of the at least one candidate TP; and process the received session setup message to influence subsequent TP selection at the server,  furthermore wherein to process the received session setup message, the device  is configured to extend the session setup message with information; or remove information from the session setup message; intercept a setup response message comprising the setup information pertaining exclusively to one selected TP selected for the connection responsive to processing the received session setup message; and furthermore wherein the session setup message is accommodated in a Concise Binary Object Representation, CBOR, map comprised in a Substrate Protocol for User Datagrams, SPUD, packet, and wherein the setup information for the at least one candidate TP and the preference order are extensions to the CBOR map. 

 Muthiah Paragraph 5 disclosed selecting an optimal transport format combination (TFC) from a transport format combination set (TFCS) using progressive set reduction of the transport format combination set (TFCS). Muthiah Paragraph 6 disclosed wherein during each TFC selection, the algorithm iteratively narrows down the configured to  receive a session setup message comprising: setup information for at least one candidate TP; and a preference order for setup of the at least one candidate TP; and process the received session setup message to influence subsequent TP selection at the server,  furthermore wherein to process the received session setup message, the device  is configured to extend the session setup message with information; or remove information from the session setup message; intercept a setup response message comprising the setup information pertaining exclusively to one selected TP selected for the connection responsive to processing the received session setup message; and furthermore wherein the session setup message is accommodated in a Concise Binary Object Representation, CBOR, map comprised in a Substrate Protocol for User Datagrams, SPUD, packet, and wherein the setup information for the at least one candidate TP and the preference order are extensions to the CBOR map. 

Trammell Page 187 disclosed Substrate Protocol for User Datagrams (SPUD), a new approach to selective information exposure designed to support transport evolutions SPUD is realized as a shim between UDP and an (encrypted) transport protocol, and provides minimal sub-transport functionality, of use to devices on path.  configured to  receive a session setup message comprising: setup information for at least one candidate TP; and a preference order for setup of the at least one candidate TP; and process the received session setup message to influence subsequent TP selection at the server,  furthermore wherein to process the received session setup message, the device  is configured to extend the session setup message with information; or remove information from the session setup message; intercept a setup response message comprising the setup information pertaining exclusively to one selected TP selected for the connection responsive to processing the received session setup message; and furthermore wherein the session setup message is accommodated in a Concise Binary Object Representation, CBOR, map comprised in a Substrate Protocol for User Datagrams, SPUD, packet, and wherein the setup information for the at least one candidate TP and the preference order are extensions to the CBOR map. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444